             Case 2:11-cr-00120-JCC Document 1232 Filed 11/13/20 Page 1 of 1




                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                        CASE NO. CR11-0120-JCC
10                          Plaintiff,                 MINUTE ORDER
11           v.

12    MICHAEL MURPHY,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s unopposed motion to renote
18   Defendant’s motion to modify term of imprisonment and set briefing schedule (Dkt. No. 1227).
19   Finding good cause, the motion is GRANTED. The Clerk is DIRECTED to renote Defendant’s
20   motion (Dkt. No. 1226) to November 26, 2020. The Government’s response is due November
21   20, 2020. Any reply brief is due November 26, 2020.
22          DATED this 13th day of November 2020.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Paula McNabb
                                                           Deputy Clerk
26


     MINUTE ORDER
     CR11-0120-JCC
     PAGE - 1
